           Case 1:21-cv-02298-LTS Document 6 Filed 09/07/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RUTH BONNY,
                           Plaintiff,
                    -against-                                         1:21-CV-2298 (LTS)
TRANSDEV NORTH AMERICA;                                            ORDER OF DISMISSAL
SEDGWICK CMS-AURORA; OLD
REPUBLIC INSURANCE,
                           Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       By order dated July 12, 2021, the Court dismissed this pro se action for lack of subject

matter jurisdiction but granted Plaintiff 30 days’ leave to file an amended complaint to allege

facts showing that the Court has diversity jurisdiction to consider her claims. (ECF 4.) On July

30, 2021, Plaintiff filed an amended complaint. (ECF 5.) In her amended complaint, Plaintiff

invokes the Court’s diversity jurisdiction and names as defendants: (1) TransDev North America

(“TransDev”), (2) Sedgwick CMS-Aurora (“Sedgwick”), and (3) Old Republic Insurance

Company (“Old Republic”).

       Plaintiff resides in Spring Valley, Rockland County, New York. The mailing address she

provides for TransDev is in Lombard, Illinois; the mailing address for Old Republic is in

Chicago, Illinois; and the mailing address for Sedgwick is a post-office box address in

Lexington, Kentucky. (Id. at 2.) Plaintiff asserts that at least one of the defendants is

incorporated and has its principal place of business in Illinois, Kentucky, and New York, but she

does not specify the defendant or defendants to which she refers. (Id. at 4.) Plaintiff seeks

unspecified damages; in the section of the amended complaint in which she is instructed to
             Case 1:21-cv-02298-LTS Document 6 Filed 09/07/21 Page 2 of 5




identify the relief she seeks, she states the following: “[p]ast [m]edical bills, [f]uture medical

expenses, [s]caring, [p]ain and suffering, [s]pecial damages.” (Id.)

        By order dated May 19, 2021, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”). For the reasons set forth below, the Court

dismisses this action for lack of subject matter jurisdiction.

                                    STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original).

                                         BACKGROUND

        Plaintiff’s allegations in her amended complaint are virtually identical to those in her

original complaint. Thus, the Court assumes familiarity with Plaintiff’s allegations. In both her

original and amended complaints, Plaintiff referred to a letter she filed with the County of

Rockland in which she “noti[fied] [the County] of [her] claim” (ECF 2, at 4; ECF 5, at 4); this

appears to be a reference to a notice of claim she filed with the County in which she asserted that

she was injured because of a bus driver’s negligence and sought $158,914.15 in damages (ECF




                                                  2
            Case 1:21-cv-02298-LTS Document 6 Filed 09/07/21 Page 3 of 5




2, at 7-9). But unlike in her original complaint, Plaintiff has not attached to her amended

complaint a copy of that notice of claim.

                                            DISCUSSION

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, a federal district court’s

jurisdiction is available only when a “federal question” is presented or, when a plaintiff asserts

claims under state law under the Court’s diversity jurisdiction, when the plaintiff and the

defendants are citizens of different states and the amount in controversy exceeds the sum or

value of $75,000.

        “‘[I]t is common ground that in our federal system of limited jurisdiction any party or the

court sua sponte, at any stage of the proceedings, may raise the question of whether the court has

subject matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative.”).

        The Court construes Plaintiff’s amended complaint as asserting claims of negligence

under state law. But Plaintiff’s allegations in her amended complaint fail to show that this Court

has diversity jurisdiction to consider her claims.

        To establish the Court’s diversity jurisdiction, a plaintiff must first show that she and the

defendants are citizens of different states. See 28 U.S.C. § 1332(a)(1); Wis. Dep’t of Corr. v.

Schacht, 524 U.S. 381, 388 (1998) (“A case falls within the federal district court’s ‘original’


                                                     3
           Case 1:21-cv-02298-LTS Document 6 Filed 09/07/21 Page 4 of 5




diversity ‘jurisdiction’ only if diversity of citizenship among the parties is complete, i.e., only if

there is no plaintiff and no defendant who are citizens of the same State.”). For diversity

purposes, an individual is a citizen of the State where she is domiciled, which is defined as the

place where she “has [her] true fixed home . . . and to which, whenever [s]he is absent, [s]he has

the intention of returning.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000)

(internal quotation marks and citation omitted). An individual “has but one domicile.” Id. But a

corporation is a citizen “of every State and foreign state by which it has been incorporated and of

the State or foreign state where it has its principal place of business.” § 1332(c)(1); see also

Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010) (a corporation’s principal place of business is

its “nerve center,” usually its main headquarters).

       There is a second component to diversity jurisdiction − the amount in controversy must

be in excess of the sum or value of $75,000. See § 1332(a). The sum claimed by a plaintiff will

control if it is made in good faith. See St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.

283, 288 (1938). The Court can dismiss a complaint for failing to plead that the amount in

controversy exceeds the sum or value of $75,000, but only if there is “a legal certainty from the

complaint that the plaintiff cannot recover sufficient damages to invoke [diversity] jurisdiction.”

Zacharia v. Harbor Island Spa, Inc., 684 F.2d 199, 202 (2d Cir. 1982); see Ochoa v. Interbrew

Am., Inc., 999 F.2d 626, 629 (2d Cir. 1993) (“[I]n determining whether a challenged

jurisdictional amount has been met, district courts are permitted only to assess the allegations in

a complaint and not the validity of any asserted defenses.”).

       Plaintiff asserts in her amended complaint that she is a citizen of New York State and

concedes that at least one defendant is also a citizen of New York State. (ECF 5, at 3-4.) Thus,

the parties are not diverse. Plaintiff further fails to allege any facts in her amended complaint




                                                   4
            Case 1:21-cv-02298-LTS Document 6 Filed 09/07/21 Page 5 of 5




showing that her claims satisfy the jurisdictional amount for a diversity action – an amount in

excess of the sum or value of $75,000. The Court therefore lacks diversity jurisdiction to

consider this action, and dismisses this action for lack of subject matter jurisdiction. See Fed. R.

Civ. P. 12(h)(3).

                                          CONCLUSION

       The Court dismisses this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:     September 7, 2021
            New York, New York

                                                        /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                  5
